Citation Nr: 0920313	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  07-34 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ankle disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.

3.  Entitlement to service connection for gonorrhea.

4.  Entitlement to service connection for genital herpes.

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

6.  Entitlement to service connection for left ankle 
disability, to include as secondary to the Veteran's service-
connected hammertoe, left foot fifth toe.

7.  Entitlement to service connection for low back 
disability.

8.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1971 to 
July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
February 2007.  A statement of the case was issued in 
September 2007, and a substantive appeal was received in 
November 2007. 

On a form received in January 2007, the Veteran marked the 
appropriate box to indicate that he wanted a hearing before 
the Board at the RO.  However, by a form received in February 
2008, the Veteran marked the appropriate line to indicate 
that he no longer wanted a hearing and to forward his case to 
the Board for a decision.

In a statement received in April 2005, the Veteran claimed 
entitlement to service connection for diabetes.  This matter 
is hereby referred to the RO for appropriate action.  

The issues of entitlement to service connection for left 
ankle disability, low back disability, and hypertension are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A March 1998 rating decision denied the Veteran's claim 
for entitlement to service connection for low back 
disability; the Veteran was notified of the decision, and he 
did not file an appeal. 

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for low back 
disability has been received since the March 1998 RO 
decision.

3.  A March 1998 rating decision denied the Veteran's claim 
for entitlement to service connection for left ankle 
disability; the Veteran was notified of the decision, and he 
did not file an appeal. 

4.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for left 
ankle disability has been received since the March 1998 RO 
decision.

5.  Gonorrhea was not manifested during the Veteran's active 
duty service or for many years thereafter.

6.  Herpes was not manifested during the Veteran's active 
duty service or for many years thereafter.

7.  The Veteran did not engage in combat with the enemy.

8.  The Veteran's claimed inservice stressors have not been 
corroborated.

9.  Any current diagnosis of PTSD is not based on a verified 
stressor.




CONCLUSIONS OF LAW

1.  The March 1998 rating decision which denied entitlement 
to service connection for low back disability is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
March 1998 denial of service connection for low back 
disability, and the claim of service connection for low back 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3.  The March 1998 rating decision which denied entitlement 
to service connection for left ankle disability is final.  
38 U.S.C.A. § 7105(c) (West 2002).

4.  New and material evidence has been received since the 
March 1998 denial of service connection for left ankle 
disability, and the claim of service connection for left 
ankle disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

5.  Gonorrhea was not incurred in or aggravated by service.   
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).

6.  Herpes was not incurred in or aggravated by service.   38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

7.  PTSD was not incurred in or aggravated by service.   38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In light of the favorable decision as it relates to the 
issues of reopening the Veteran's claims for service 
connection left ankle disability and low back disability, no 
further discussion of VCAA is necessary at this point.  The 
matter of VCAA compliance with regard to left ankle 
disability and low back disability will be addressed in a 
future merits decision on those issues after action is 
undertaken as directed in the remand section of this 
decision.

The RO provided the appellant pre-adjudication notice by 
letters dated in April 2005 (for herpes), May 2005 (for 
PTSD), September 2005 (for gonorrhea, herpes, and PTSD), and 
March 2006 (for gonorrhea, herpes, and PTSD).  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.
  
Duty to Assist

VA has obtained service, VA, and private treatment records; 
and assisted the Veteran in obtaining evidence.  Although the 
Veteran was not provided VA examinations for gonorrhea, 
herpes, and PTSD, the evidence of record does not contain 
competent evidence that the claimed disabilities may be 
associated with service; thus, medical examinations are not 
necessary to decide the claims of entitlement to service 
connection for gonorrhea, herpes, and PTSD.  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran and his representative have not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veterans not prejudiced by a decision on 
the claims at this time.

New and Material Evidence

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

A review of the claims file shows that the Veteran's claims 
to entitlement to service connection for left ankle 
disability and low back disability were denied by a March 
1998 rating decision.  The Veteran was advised of that 
determination, but did not file an appeal.  Although the 
Veteran filed what appeared to be a general notice of 
disagreement in March 1998, in a statement received in 
February 1999, the Veteran narrowed his notice of 
disagreement to other issues that did not include entitlement 
to service connection for left ankle disability and low back 
disability.  That decision therefore became final.  
38 U.S.C.A. § 7105(c).

A request to reopen the Veteran's claim of entitlement to 
service connection for low back disability and an informal 
request (by way of a March 2005 private treatment record) to 
reopen a claim of entitlement to service connection for left 
ankle disability were both received in March 2005, and the RO 
denied the Veteran's claim to reopen in November 2006.  The 
present appeal ensued.

The evidence of record at the time of the March 1998 rating 
decision consisted of service treatment records and military 
personnel records. 

For the ankle, there was an October 1997 medical entry from 
Dr. Choo showing that an x-ray was done on the Veteran's left 
ankle and that a previous fracture was ruled out.  The Board 
notes that the Veteran reported injuring his ankle around 
1974 in a motor vehicle accident.  A January 1998 VA 
examination showed normal left ankle.    

For the back, an April 1993 medical report from Kaiser 
Permanente reflected back strain injury.  Included was an x-
ray from Kaiser Permanente showing a normal lumbosacral spine 
examination.  Moreover, there was a July 1994 x-ray from 
Doctors Medical Services, Inc.; a July 1994 magnetic 
resonance imaging of his back in July 1994 from Mercy 
Magnetic Imaging Center; August 1994 and March 1995 
examinations by William E. Temple, M.D.; October 1994 letter 
from Dr. Temple noting that the Veteran had a herniated disc; 
and a December 1994 memorandum to the Director of the U.S. 
Labor Department noting that there was no evidence showing a 
causal relationship between the April 1993 back injury and 
the subsequent back symptoms in January or February 1994.  
Additionally, there was a June 1995 determination from the 
U.S Department of Labor for reconsideration of his low back 
claim that was denied.  There was also a January 1998 VA 
examination of the Veteran's low back showing low back 
strain.  Further, there was a July 1997 independent medical 
evaluation of the Veteran's back from the U.S. Department of 
Labor, which revealed that the Veteran was injured in April 
1993 when he was trying to get up from his desk and his chair 
got caught on a platform.  
  
In the March 1998 rating decision, the RO denied service 
connection for left ankle disability was denied since there 
is no permanent residual or chronic disability shown by 
service treatment records or by evidence following service.  
Entitlement to service connection for low back disability was 
denied since there was no evidence of chronic complaints or 
treatments in service, or evidence of a degenerative process 
involving the lumbar spine manifesting to a compensable 
degree within one year of service.  

Evidence received since the March 1998 rating decision 
consists of a March 2004 letter from Robert J. Vallone, 
D.P.M., Inc. revealing that the Veteran was seen for left 
ankle instability with pain.  It was noted that the ankle 
instability dates from multiple ankle sprains the Veteran had 
sustained in the past.  Evidence received since the March 
1998 rating decision also consists of an April 2005 letter 
from Veerinder S. Anand, M.D., Inc., who opined that the 
Veteran's first back injury appears to be related to a 1975 
motor vehicle accident, and the Veteran's ongoing back 
symptoms appear to be an aggravation related to the 1975 
injury.   
 
The Board finds that this relates to an unestablished fact 
necessary to substantiate the Veteran's claims for service 
connection for ankle disability as it shows a current 
diagnosis and for low back disability as it shows continuity 
of symptomatology.  Further, the evidence is neither 
cumulative nor redundant; and raises a reasonable possibility 
of substantiating the claim.  Accordingly as new and material 
evidence has been received, the Board finds that the claims 
of entitlement to service connection for left ankle 
disability and low back disability are reopened.  38 U.S.C.A. 
§ 5108.  

Service Connection

The other issues before the Board involve claims of 
entitlement to service connection for gonorrhea¸ herpes, and 
PTSD. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that if a Veteran engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary of the VA shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
insurgence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such insurgence or aggravation in such 
service.  38 U.S.C.A. § 1154(b).

I.  Gonorrhea and Herpes

In a statement received in February 2007, the Veteran stated 
that he received treatment from a corpsman when he was 
stationed in Thailand.  Service treatment records are silent 
for any complaints of, treatments for, and diagnoses of 
gonorrhea and herpes.    

The Veteran asserts that treatment records are missing, 
particularly covering the time he was stationed in Thailand 
and Laughlin Air Force Base in Texas.  In a statement 
received in January 2007, he stated that these records 
provided supporting documentation for his gonorrhea and 
herpes.  However, in a statement received in February 2007, 
the Veteran explained "why medical records were sketchy, 
particularly in regards to STD's."  He said that most of the 
time, one did not actually seek treatment from a medical 
doctor for gonorrhea or herpes, but rather a medical corpsman 
who decided what entries to place in medical records.  He 
continued that if a corpsman liked someone, he would not make 
an entry in the medical record particularly if one was an 
officer, due to the stigma attached.  

The Board notes that the Veteran's June 1976 separation 
examination shows that it was conducted at the U.S. Air Force 
Hospital in Laughlin Air Force Base, Texas.  Further, while 
there are no other treatment records from Laughlin Air Force 
Base and while there are no treatment records from Thailand, 
on July 1972 and June 1976 reports of medical examination, 
gonorrhea and herpes were not noted as would be expected if 
the Veteran had been treated in service.  On reports of 
medical history in July 1972 and June 1976, the Veteran 
marked the appropriate boxes to deny venereal diseases (VD).  
The Veteran did not indicate that he had gonorrhea and 
herpes.  Again, if the Veteran were treated for gonorrhea and 
herpes, the Board assumes that the Veteran would have 
reported he had them, as he had reported various disabilities 
on both reports of medical history.    

In his defense, the Veteran noted in a statement received in 
February 2007 that if both conditions had been treated, there 
was nothing worth noting at the time of the examination, 
unless herpes had been active.  He further asserted "to 
verify without the missing records would require some other 
form of medical exam that was certainly not available in 
1976."  The Board notes that at the time of the examination, 
the Veteran was specifically asked on the July 1972 and June 
1976: "Have you ever had or have you now VD-Syphilis, 
gonorrhea, etc."  (Emphasis added).  Not only was he asked 
if he had at the time of the examination VD, but he was also 
asked if he had VD in the past.  If the Veteran had been 
treated by a corpsman as he asserts, then the Veteran 
presumably would not have checked the appropriate box to deny 
a past/present history of VD.  

The Board acknowledges a June 1975 recommendation for the Air 
Force Outstanding Unit Award with Combat V Device.  Again, if 
the Veteran's service treatment records do not contain any 
documentation of disabilities claimed by the Veteran and the 
VA determines that the Veteran did engage in combat, the 
provisions of 38 U.S.C.A. § 1154(b) are applicable.  
Specifically, a veteran's assertions regarding the combat-
related disabilities will be accepted despite the lack of 
supporting documentation in service medical records.  In this 
case, however, the Veteran is not asserting that gonorrhea 
and herpes were combat-related disabilities.  He asserts 
gonorrhea and genital herpes are from engaging in sexual 
activity.    

There are no post service treatment records for gonorrhea and 
herpes.  

As noted above, VA examinations are not warranted.  In 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, 
the standards of McLendon are not met in this case as the 
evidence of records fails to indicate that gonorrhea and 
herpes, first claimed many years post service, had their 
onset in service or are otherwise related thereto.

Also, the Veteran had submitted a claim for other VA benefits 
based on other disabilities that was received in October 
1997.  It was not until March 2005 and April 2005 when the 
Veteran submitted a claim for herpes and gonorrhea, 
respectively.  This suggests that the Veteran did not believe 
he had gonorrhea and herpes related to his service until many 
years after service as the Board believes it reasonable to 
assume that the Veteran would have included gonorrhea and 
herpes with his other earlier claims.  It is also significant 
that various medical reports associated with earlier claims 
for benefit did not include any complaints of gonorrhea and 
herpes.  In sum, there is no supporting evidence to suggest 
any continuity of gonorrhea and herpes from service to show a 
nexus to service.   

The Board acknowledges the Veteran's assertions that he has 
gonorrhea and herpes that are related service.  In a 
statement received in February 2007, the Veteran stated that 
he had one case of gonorrhea in service that was severe 
enough to cause an infection in his urethra tube causing scar 
tissue that presently retards the bodily fluids flowing 
through the tube.  However, although lay persons are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  

The Board understands fully his contentions.  Nevertheless, 
after thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the Veteran's claims.

II.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f). The provisions of 38 C.F.R. § 
4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV). If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor. 

As an initial matter, the Board observes that there is no 
evidence of record that the Veteran served in combat.  
Military personnel records show that a recommendation for the 
Air Force Outstanding Unit Award with Combat V Device was 
submitted in June 1975.  However, there is no record to show 
that the Veteran was a recipient of the aforementioned medal.  
Further, the Veteran's DD 214 reflecting periods of service 
rom December 1971 to July 1976 show that he was awarded the 
National Defense Service Medal (NDSM) and the Air Force 
Longevity Service Award (AFLSA).  Overall, there does not 
appear that he received a combat award, and there is no 
service information suggesting that he participated in 
combat.  As it is not shown that the Veteran engaged in 
combat, his unsupported assertions of service stressors are 
not sufficient to establish the occurrence of such events.  
Consequently, his alleged stressors must be established by 
credible supporting evidence.  See 38 C.F.R. § 3.304.   

Service treatment records are silent for any complaints of, 
treatments for, and diagnosis of PTSD.  

Again, the Board notes that it appears that in a statement 
received in January 2007, the Veteran was asserting that 
treatment records were missing, particularly covering the 
time he was stationed in Thailand and Laughlin Air Force Base 
in Texas.  He stated that these records provided supporting 
documentation for his PTSD.

The Board notes, however, that the Veteran's June 1976 
separation examination shows that it was conducted at the 
U.S. Hospital in Laughlin Air Force Base, Texas.  
Additionally, while there are no other treatment records from 
Laughlin Air Force Base and while there are no treatment 
records from Thailand, on July 1972 and June 1976 reports of 
medical examination, clinical evaluation of the Veteran's 
psychiatric state was normal.  In his contemporaneous medical 
histories, the Veteran did not indicate that he had PTSD, and 
checked he appropriate boxes denying symptoms of it 
(nightmares, depression, and memory loss).  

The Board notes that a June 2005 VA treatment record shows a 
diagnosis of PTSD post service.  Since there has been a 
diagnosis of PTSD, the Board must determine whether there is 
a corroborated in-service stressor to determine whether the 
Veteran's current PTSD could be related to service.

The Veteran has identified several stressors.  In a PTSD 
Questionnaire received in April 2005, the Veteran reported 
that during his assignment to Nakhon Phanom, Thailand from 
1973 to 1974, he experienced several rounds of mortar fire 
and sniper attacks; he witnessed charred bodies at a 
helicopter crash scene and had to report to their families; 
he engaged in unsafe sexual activity; and he abused alcohol 
which led to a poor officer evaluation report.  He further 
noted that he experienced sexual harassment while stationed 
at Laughlin Air Force Base in Texas.  In a statement received 
in January 2007, the Veteran stated that he rejected sexual 
advances by Captain G and that Captain C tried to destroy his 
military career while stationed in Thailand because he 
thought the Veteran had taken a picture of him with a local 
prostitute.    

Regarding being subjected to mortar fire and sniper attacks, 
in a statement received in June 2005, the Veteran stated that 
his first exposure with enemy fire was at the end of January 
1975 when two to three mortar rounds landed within the 
perimeter of the base with a few rounds of small arms fire 
that could be heard.  Regarding the next mortar attack, he 
said that it was May 1975 when the fire was closest to him 
that he had to duck for cover.  He recalled another attack in 
September 1975 when small arms fire at the northwest corner 
of the base which resulted in some casualties; and he 
recalled another attack the week prior.  The Board notes that 
a September 2005 request was made to the National Personnel 
Records Center (NPRC) for mortar fire and sniper attacks on 
Nakhon Phanom, Thailand.  However, the Veteran's stressors 
were not corroborated.      

Regarding seeing a crash site, the Veteran stated in a notice 
of disagreement in February 2007 that he did submit military 
records of the helicopter crash in Thailand and a record that 
he was a Personal Affairs Officer.  He quoted a statement 
made by Captain [redacted] that "When an aircraft 
accident took the lives of twenty-tree of our assigned 
personnel, he accepted the Summary Court duty for the most 
difficult case."  A review of this May 1975 evaluation shows 
that Captain [redacted] did provide such statement, however, it 
does not support the claim that he was at a crash site.  In 
addition, a September 2005 request was made to the NPRC for 
the downing of a CH-56 helicopter with several Americans on 
board.  The Veteran's stressor was not corroborated.      
 
Further, the Board notes that seeing dead bodies is a vague 
stressor.  The Veteran has not identified any of the bodies 
and where in Thailand he saw the corpses.  On a PTSD 
Questionnaire in received in April 2005, he was asked to 
provide the month, day, and year of his alleged stressor, and 
the Veteran noted "1973 - 1974".  

As for engaging in unsafe sexual activity and abusing alcohol 
this is not the type of stressor that would warrant service 
connection for PTSD.  A stressor involves exposure to a 
traumatic event in which the person's response involved 
intense fear, helplessness, or horror.  Cohen v. Brown, 10 
Vet. App. 128 (1997).     

As for Captain C trying to destroy his military career, the 
Board notes that these are not the type of stressors that 
would warrant service connection for PTSD under DSM-IV 
criteria.  Here, while there is evidence of an investigation 
regarding an officer who had prevented the Veteran's 
temporary promotion to Captain, the evidence shows that the 
Veteran took active measures through statements and through 
collecting statements from others to dispute the officer's 
assertions at the time.  There is no indication that there 
was intense fear, helplessness or horror as the Veteran was 
able to build a case against the officer.    

Regarding sexual harassment by Captain G, the Board notes 
that the Veteran had several opportunities to provide 
specifics of his claimed stressors.  In a May 2005 notice, 
the Veteran asked to provide specific details of his 
stressors and was told to identify possible sources of 
information and evidence such as police reports or medical 
treatment records for assault or rape.  On a PTSD 
questionnaire that was received in April 2005, the Veteran 
was asked to provide the full name of those directly 
involved, to identify other sources of information (help from 
counseling, crisis center or hospital with name, date(s), and 
address), and to provide any other information such as the 
names and addresses of authorities to whom the incidents were 
reported.  In response, the Veteran stated that the incidents 
are fully documented in medical records and that he was 
sexually harassed while at Laughlin Air Force Base.  The 
Board notes that a review of the record does not corroborate 
such stressor.  
  
The Board acknowledges the Veteran's statements that he had a 
traumatic experience while in service.  Nevertheless, this 
experience have not been corroborated by official service 
records or other credible supporting evidence. 

The Board stresses to the Veteran that by regulation it may 
not rely on his word alone.  There must be corroborating 
evidence of the claimed stressors.  Thus, even though there 
is medical evidence that the Veteran does have a diagnosis of 
PTSD, his claim must fail since there is no competent 
evidence that any PTSD is related to a verified stressor.  A 
diagnosis of PTSD which is based on an examination that 
relied upon an unverified history is inadequate.  See West v. 
Brown, 7 Vet. App. 70, 77-78 (1994).

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for entitlement to service connection for 
PTSD. As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply. See 
38 U.S.C.A. § 5107(b).

ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for left ankle 
disability.  New and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.  To this extent, the appeal is granted 
subject to the directions set forth in the remand section of 
this decision.

Entitlement to service connection for gonorrhea is not 
warranted.  Entitlement to service connection for genital 
herpes is not warranted.  Entitlement to service connection 
for PTSD is not warranted.  To this extent, the appeal is 
denied.




REMAND

Other issues now before the Board are entitlement to service 
connection for left ankle disability and low back disability.  
With evidence showing treatment in service and post service, 
the Board believes that VA examinations are appropriate 
before it can proceed with appellate review.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board notes that in a statement received in February 
2007, the Veteran claimed that his left ankle disability is 
secondary to his service-connected hammertoe, left foot fifth 
toe.  Thus, a VA examination to determine secondary service 
connection would be appropriate.     

In addition, notice regarding secondary service connection 
would also be appropriate.

Another issue before the Board is entitlement to service 
connection for hypertension.  In a statement received in 
April 2005, the Veteran asserted that he was exposed to Agent 
Orange on various trips to Vietnam while stationed in 
Thailand.  The Board notes, that specific notice regarding 
claims of entitlement to service connection due to Agent 
Orange exposure have not been provided to the Veteran.  It is 
appropriate to direct the RO to furnish proper notice with 
regard to Agent Orange exposure.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the 
information or evidence needed to 
establish entitlement to service 
connection for left ankle disability to 
include as secondary to the Veteran's 
service-connected hammertoe, left foot 
fifth toe; and information and evidence 
need to establish service connection 
due to Agent Orange exposure.   

2.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of left ankle disability.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  Any medically 
indicated tests, such as x-rays, should 
be accomplished.  The examiner should 
respond the following:

a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the Veteran's left ankle disability is 
causally related to the Veteran's active 
duty service?

b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the Veteran's left ankle disability is 
proximately due to his service-connected 
hammertoe, left foot fifth toe.

3.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of low back disability.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
tests, such as x-rays, should be 
accomplished.  The examiner should 
respond the following:

Is it at least as likely as not (a 50% or 
higher degree of probability) that the 
Veteran's low back disability is causally 
related to the Veteran's active duty 
service?
 
4.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
expanded record and determine if service 
connection is warranted for left ankle 
disability
(to include as secondary to his service-
connected hammertoe, left foot fifth 
toe), low back disability, and 
hypertension.  If the benefits sought on 
appeal are not granted, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


